WAIVER NO. 3
TO RECEIVABLES SALE AGREEMENT
 
THIS WAIVER NO. 3 (this "Waiver"}, dated as of October 23, 2007, is among
Navistar Financial Corporation, a Delaware corporation ("Navistar”), as
Transferor, and Truck Retail Accounts Corporation, a Delaware corporation, as
Transferee and pertains to that certain RECEIVABLES SALE AGREEMENT dated as of
April 8, 2004 by and among the parties
hereto (as heretofore amended or modified from time to time, the
"Agreement”.  Unless defined elsewhere herein, capitalized terms used in this
Waiver have the meanings assigned to such terms in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Transferor has requested that the Transferee agree to waive certain
provisions of the Agreement; and
 
The Transferee is willing to agree to the requested waivers on the terms
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section I.                      Waiver.
 
(a)  The requirement in Section 4.1(a)(i) of the Agreement for delivery of
annual financial statements of Parent and Transferor for fiscal years 2005 and
2006, the requirement in Section 4.1(a)(ii) of the Agreement for delivery of
quarterly financial statements of Parent and Transferor for the first, second
and third quarters of fiscal years 2006 and 2007, and the requirements in
Sections 4.1(a)(iii) for the delivery of certain compliance certificates related
to the aforementioned financial statements, are each hereby waived until the
earlier of (i) December 31, 2007 and (ii) the date on which Parent and
Transferor shall have timely filed reports on Form 10-K or 10-Q after the date
hereof with the Securities and Exchange Commission pursuant to Sections 13 and
15 of the Securities Exchange Act of 1934, as amended (the "Exchange Act").
 
(b)  Any condition or required representation or warranty that has not been
satisfied or made or deemed made, as a result of the breach of any
representation or warranty in Section 2.1(f) of the Agreement as a result of or
arising out of any restatement, in connection with the audit conducted for the
fiscal year ended October 31, 2005 or October 31, 2006, of any financial
statements of Transferor or any of its affiliates for any period ending on or
before October 31, 2007, or any reports, financial statements, certificates or
other information containing similar information with respect to such periods,
is hereby waived.

E-393

--------------------------------------------------------------------------------


 
Section 2.                      Agreement by Transferor. Notwithstanding
anything to the contrary in the Agreement, to induce the parties to enter into
this Waiver, until the expiration of the waiver provided in Section 1(a),
Transferor agrees to deliver to the Transferee:
 
(a)  As soon as available after the end of each of the fiscal years of
Transferor ended October 31, 2005 and October 31, 2006, a copy of the annual
report for such year for the Parent and its Subsidiaries, including therein (i)
a consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal year and (ii) a consolidated statement of income and a consolidated
statement of cash flows of the Parent and its Subsidiaries for such fiscal year,
in each case prepared in accordance with Rule 3-10 of Regulation S-X, consistent
with the Parent's past practice (unless otherwise required to conform with the
results of the audit or changes in GAAP), on the basis of management's good
faith calculations and fairly presenting in all material respects the
consolidated financial condition of the Parent and its Subsidiaries as at such
date and the consolidated results of operations of the Parent and its
Subsidiaries for the period ended on such date; provided that, in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Parent shall also provide a reconciliation.
 
(b)  As soon as available after the end of the fiscal quarters ended January 31,
2006, April 30, 2006, July 31, 2006, January 31, 2007, April 30, 2007 and July
31, 2007 (i) a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such quarter, (ii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter, and (iii) a consolidated statement of income and a
consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, all prepared in accordance with Rule 3-10 of Regulation S-X,
consistent with the Parent's past practice (unless otherwise required to conform
with the results of the audit or changes in GAAP), on the basis of management's
good faith calculations and fairly presenting in all material respects, subject
to year end audit adjustments and the absence of footnotes, the consolidated
financial condition of the Parent and its Subsidiaries as at such dates and the
consolidated results of operations of the Parent and its Subsidiaries for the
periods ended on such dates, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments and the absence of footnotes) by a Financial Officer
of the Parent consistent with the Parent's past practices; provided that, in the
event a reconciliation from past practices to generally accepted accounting
principles in the preparation of such financial statements is available, the
Parent shall also provide such reconciliation.
 
(c)  As soon as available, and in any event within 60 days after the end of each
fiscal quarter (other than the last fiscal quarter of a fiscal year) or 90 days
after the end of the last fiscal quarter of a fiscal year of Navistar, ended on
or after October 31, 2007, management financial reports of Navistar setting
forth (i) a preliminary consolidated balance sheet and consolidated statements
of income in a management format , (ii) serviced portfolio information (iii)
funding availability under its contractual arrangements with Truck Retail
Installment Paper Corp. and under the Transferor Credit Agreement and (iv)
calculations demonstrating compliance with Section 8.01 of the Transferor Credit
Agreement, in each case prepared in a
 
E-394

--------------------------------------------------------------------------------


 
manner materially consistent with the Transferor's past practices (unless
otherwise required to conform with the results of the audit or changes in GAAP)
and, to the extent relevant, on the basis of management's good faith efforts, in
such form and detail reasonably satisfactory to the Agent; provided, however,
that such reporting shall not be required so long as the Transferor has filed
all reports with the Securities and Exchange Commission required pursuant to
Section 13 of the Exchange Act. The parties hereto acknowledge that such
management financial reports are not final and are subject to change in
connection with either the preparation, for the corresponding fiscal quarter, of
a report on Form I0-Q or 10-K, as a result of or arising out of any restatement,
in connection with the audit conducted for the fiscal year ended October 31,
2005 or October 31, 2006, as the case may be.
 
(d)            As soon as available, and in any event within 30 days after the
end of each month, commencing with the month of October 2007, monthly management
financial reports of the Parent in respect of the sales and income by segment
and cash balances, Indebtedness, capital expenditures and depreciation and
amortization of the Parent and its consolidated Subsidiaries prepared in a
manner consistent with the Parent's past practices (unless otherwise required to
conform with the results of the audit or changes in GAAP) and on the basis of
management's good faith calculations, in such form and detail reasonably
satisfactory to the Agent; provided,however, that such reporting shall not be
required so long as the Parent has filed all reports with the Securities and
Exchange Commission required pursuant to Section 13 of the Exchange Act.
 
Section 3.                       Representations and Warranties. In order to
induce the parties to enter into this Waiver, the Transferor represents and
warrants to the Transferee that (a) after giving affect to this Waiver, each of
Transferor's representations and warranties contained in Article II of the
Agreement is true and correct as of the date hereof, (b) the execution and
delivery by the Transferor of this Waiver, and the performance of its
obligations hereunder, are within its corporate or limited partnership, as
applicable, powers and authority and have been duly authorized by all necessary
corporate or limited partnership, as applicable, action on its part, and (c)
this Waiver has been duly executed and delivered by the Transferor and
constitutes the legal, valid and binding obligation of such Seller Party
enforceable against the Transferor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 4. Condition Precedent. This Waiver shall become effective as of the
date first above written upon receipt by the Agent of counterparts hereof duly
executed by each of the parties hereto.
 
Section 5.                       Miscellaneous.
 
(a) THIS WAIVER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(c) Except as expressly modified hereby, the Agreement remains unaltered and in
full force and effect and is hereby ratified and confirmed. This Waiver shall be
binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).
 
E-395

--------------------------------------------------------------------------------


upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).
 
(c)           This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.


E-396

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
NAVISTAR FINANCIAL CORPORATION,


By:      /s/ JOHN V. MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:        V.P. CFO & Treasurer




TRUCK RETAIL ACCOUNTS CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:       John V. Mulvaney, Sr.
Title:         V.P. CFO & Treasurer


E-397

--------------------------------------------------------------------------------





